     Case 1:20-cv-01259-NONE-BAM Document 27 Filed 08/10/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN PITMAN, individually, and on                No.: 1:20-cv-01259-NONE-BAM
      behalf of all employees similarly situated.,
12                                                      ORDER ADOPTING FINDINGS AND
                         Plaintiff,                     RECOMMENDATIONS AS MODIFIED
13
             v.                                         (Doc. No. 24)
14
      MACY’S WEST STORES, INC., an Ohio
15    Corporation; MACY’S INC., an unknown
      entity, and DOES 1 through 100, inclusive,
16
                         Defendants.
17

18          Before the court for decision are two motions: (1) a motion to compel arbitration filed by

19   defendants Macy’s West Stores, Inc. and Macy’s Inc. (Doc. No. 13); and (2) plaintiff’s motion to

20   amend the notice of removal (Doc. No. 17). Both motions were referred to the assigned

21   magistrate judge for the issuance of findings and recommendations in accordance with 28 U.S.C.

22   § 636(b)(1)(B) and (C). (Doc. No. 21.)

23          On July 1, 2021, the magistrate judge issued findings and recommendations

24   recommending that defendants’ motion to compel arbitration be granted and plaintiff’s motion to

25   amend the notice of removal be denied as moot. (Doc. No. 24.) The magistrate judge also

26   recommend ordering defendant to pay the arbitration fees within fourteen (14) days of the date of

27   this order adopting. (Id.) Those findings and recommendations were served on the parties and

28   contained notice that any objections thereto were to be filed within fourteen (14) days after
                                                       1
     Case 1:20-cv-01259-NONE-BAM Document 27 Filed 08/10/21 Page 2 of 3


 1   service. (Id.) On July 15, 2021, defendants filed narrow objections to the timing of their payment

 2   of the arbitration fees (Doc. No. 25); no other responses were filed.

 3            In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(c), this court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, including defendant’s

 5   objections, the court finds that the findings and recommendations are supported by the record and

 6   proper analysis with the exception of the timing of the payment of the arbitration fees by

 7   defendants. Defendants point out in their objections that they will have no obligation to pay fees

 8   to the American Arbitration Association (“AAA”) unless and until plaintiff files a request for

 9   arbitration and the AAA sends defendants and invoice for the fees. This warrants a minor

10   technical change to the form of this order as reflected below.

11            Accordingly,

12            1.     The findings and recommendations issued on July 1, 2021 (Doc. No. 24) are

13   adopted in full with the exception of the modified directions provided in paragraphs 6 through 8

14   below;

15            2.     Defendants’ motion to compel arbitration (Doc. No. 13) is GRANTED;

16            3.     Plaintiff’s motion to amend the notice of removal (Doc. No. 17) is DENIED as

17   moot;

18            4.     Plaintiff’s request for the award of sanctions (Doc. No. 14 at 12) is DENIED;

19            5.     Defendants’ request that this matter be dismissed (Doc. No. 13-1 at 18) is

20   GRANTED;
21            6.     Within fourteen (14) days of the date of this order, plaintiff shall file a demand for

22   arbitration or notify the court why he has not done so;

23            7.     Defendants are ordered to pay the required arbitration fees within fourteen (14)

24   days of receipt of an invoice regarding the fees due. Proof that the filing fee has been paid shall

25   be filed within fourteen (14) days of payment;

26            8.     If the above-mentioned invoice is not received by defendants within sixty (60)
27   days of the date of this order, the parties shall, within three additional business days, file a joint

28   status report providing a brief update on the status of the arbitration; and
                                                          2
     Case 1:20-cv-01259-NONE-BAM Document 27 Filed 08/10/21 Page 3 of 3


 1          9.      The court will retain jurisdiction over this matter until defendants submit proof that

 2   the arbitration filing fee has been paid.

 3   IT IS SO ORDERED.
 4
        Dated:     August 6, 2021
 5                                                     UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
